Citation Nr: 0628855	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for facial 
scar residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
January 1965 to January 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina that denied a 
compensable rating for service connected residuals of a head 
injury (i.e. scars).  A personal hearing was held at the RO 
in August 1994.  In March 1999 the Board remanded this matter 
to the RO for further development.   In a subsequent July 
2000 decision the rating was increased to 10 percent.  In 
June 2003 the Board again remanded the matter for additional 
development.  The veteran was contacted by letter of February 
2004 in an effort to ascertain whether he desired a Board 
hearing. He responded that he did not.

A March 2004 Board decision denied the benefit sought.  The 
veteran then appealed that decision to the United States 
Court of Appeals for Veteran's Claims (Court). Pursuant to a 
December 2004 Joint Motion for Remand by the parties, the 
Court vacated the Board's March 2004 decision in this matter, 
and remanded the case for action consistent with the joint 
motion.  The joint motion essentially determined that the 
veteran's 4 service-connected scars (see July 2003 VA 
examination report) should be separately assessed under both 
the old and new versions (effective prior to and from August 
30, 2002) of Code 7804 (for tender and painful scars).  
Hence, in June 2005 the Board remanded the claim RO to afford 
the veteran a contemporaneous VA examination to ascertain the 
current severity of his facial scars.   

The undersigned has been advised (there is no clarification 
in the claims folder) that NVLSP represented the veteran 
before the Court only, and that the American Legion remains 
the veteran's representative otherwise.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As mentioned above, the December 2004 joint motion endorsed 
by the Court determined that the veteran's 4 service-
connected scars should be separately assessed under both the 
old and new versions of Code 7804 for tender and painful 
scars (effective prior to and from August 30, 2002).  In 
order to adequately respond to this Court mandate, it was 
necessary for the Board to remand the case to afford the 
veteran a VA examination to obtain current findings that 
would allow for such assessment.  After receiving the Board's 
remand, the RO notified the veteran via July and September 
2005 letters that the nearest VA medical facility would be 
scheduling him for an examination.  Notably, these letters 
did not notify the veteran that under 38 C.F.R. § 3.655(b), 
if a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim must be 
denied.  Instead they incorrectly advised him that failure to 
report would result in the disability being rated based on 
the evidence of record.  The veteran then failed to report 
for the scheduled VA examination.

In an October 2005 statement the veteran apologized for not 
attending the previously scheduled VA examination, indicating 
that he had informed VA that he could not attend due to a 
follow-up medical appointment.  He also indicated that due to 
his poor health, traveling to the VA facility in Charleston 
for the examination was too much of a strain.  Consequently, 
he did not wish to reschedule the examination, but wanted the 
claim decided based on the evidence of record.  In a June 
2006 supplemental statement of the case (SSOC) the RO did 
advise the veteran of the correct provisions of 38 C.F.R. 
§ 3.655(b).  The RO denied the claim under those provisions.  

Since, at the time he was to report for the VA examination, 
the veteran was under the false impression that failure to 
report would result in his claim being decided based on the 
evidence of record (rather than denied), it would be 
inherently unfair to now deny claim without first offering 
him the opportunity to present for an examination knowing 
that failure to do so will result in a denial of the claim 
(as the medical evidence is inadequate to rate the disability 
properly, as mandated by the joint motion).  
Accordingly, the case is REMANDED for the following n:

1.  The RO should arrange for the veteran 
to be afforded a VA dermatologic 
examination to determine the nature and 
severity of his service-connected facial 
scars.  In conjunction with the scheduling 
of the examination, the veteran must be 
advised that the examination is necessary 
for proper rating of the disability at 
issue, and that failure to report for the 
examination without good cause will result 
in the claim being denied.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
provided copies of the old and new 
criteria for rating scars (i.e. those in 
effect prior to August 30, 2002, and those 
that came into effect on that date).   All 
pertinent symptoms/findings should be 
described in detail.

The examiner must address the following 
questions:

A. Are any of the facial scars, slight, 
moderate, or severe in degree of 
disfigurement? (A scar may be considered 
severe particularly when it produces a 
marked and unsightly deformity of the 
eyelids, lips, or auricles.)

B. Which of the following, if any, are 
characteristic of the separate scars: 
tissue loss, cicatrisation, marked 
discoloration, or marked color contrast?

C. Of the following eight characteristics 
of disfigurement, which is present (as to 
each of the scars)?

1.  Scar 5 or more inches (13 centimeters) 
in length; 
2.  Scar at least one-quarter inch wide 
(0.6 centimeters) at its widest part; 3.  
Scar surface or contour elevated or 
depressed on palpation; 4.  Scar adherent 
to underlying tissue; 5.  Skin hypo- or 
hyper- pigmented in an area exceeding 6 
square inches (39 square centimeters); 
6.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square 
centimeters); 7.  Underlying soft tissue 
missing in an area exceeding six square 
inches (39 square centimeters); 
8.  Skin indurated and inflexible in an 
area exceeding 6 square inches (39 square 
centimeters).

D. Does any scar exhibit visible or 
palpable tissue loss?

E. Is any scar tender and painful on 
objective demonstration?

2. The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


